UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2012 Commission file number: 333-178210 SERVICE TEAM INC. (Exact name of registrant as specified in its charter) Nevada 61-1653214 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 18482 Park Villa Place, Villa Park, California 92861 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 714-538-5214 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15 (d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x The aggregate market value of the registrant’s common stock held by non-affiliates as of February 29, 2012 was approximately $0 based upon the closing price of the common stock as quoted by the Over-the-Counter Bulletin Board (the “OTC Bulletin Board”)On August 31, 2012 the registrants’ common stock was not listed on the Over-the-Counter Bulletin Board. As of January 15, 2013, there were 7,707,500shares of the registrant’s common stock, par value $0.001 per share, outstanding. EXPLANTION OF AMENDMENT This amendment revises Part II, Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations and Part II, Item 8 Financial Statements to reflect the restatement of the Financial Statement to include the Contingent Liability and Offer of Rescission described below. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Overview of Our Company Service Team Inc. is a technology based company specializing in the electronics service and repair industry. The Company is principally involved in the maintenance and repair of television sets and similar electronic devices. The Company operates a complete repair and service center at2986 Fletcher Parkway, Unit C,El Cajon,California92111. The center is staffed with full-time technicians and a complete set of electronic testing equipment to repair televisions. The Company also has the ability to repair circuit boards and other components of most electronic devices. Our Business Most electronic devices today are produced in foreign countries, mostlyAsia. These companies have minimal local presence and do not have the ability to honor the warranty commitments that retailers require to sell their products. Service Team Inc. is able to fulfill the warranty requirements of these foreign manufacturers so that they may sell their product in theUnited States. In addition, there are warranty service companies selling additional warranties and extended warranties on electronic devices after the manufacturer’s warranties have expired. Service Team Inc. will provide the actual repair required by these warranty insurance companies. Service Team has developed a procedure of shipping containers to warranty claimants and having the television or other electrical appliance such as video recorders, laptop computers and cell phones shipped to Service Team’s repair center inSan Diego, California. Service Team then repairs or replaces the television or other electrical appliance and returns it to the owner. This will allow the Company to expand into a regional organization. This type of service is expected to represent a major portion of our warranty repair business.The Company plans to expand its service operations to include repairs to televisions, video recorders, laptop computers and cell phones.To date Service Team has only been repairing Televisions.The Company plans to expand its service operations to include repairs to televisions, video recorders, laptop computers and cell phones. This would allow us to develop sales from broader base of customers.Effective in January 2013 Service Team Inc, entered into an Agreement with Service Power Inc., to provide local service personnel in morethan 20,000 locations in the United States and Canada.Service Power Inc. a Great Britain based company has a worldwide network of electrical appliance repair persons.Our agreement with Service Power Inc., is expected to enable our expansion. Service Team Inc. has developed computer software that equips a customer service representative to diagnose the problems of most televisions over the phone on the customer’s first call. The software directs the customer service representative to the local repairman that can make the necessary repairs and then orders the parts sent to the field repair man to go to the customer’s location and repair the appliance.This propriety software was developed by Service Team Inc. over the last year.On television sets that cannot be repaired, Service Team removes the working parts and sells them as used parts to other repair centers.Service Team has a price list of services that sets forth a menu of charges for various repairs or replacements.This price list is given to our warranty provider customers when we start to do repairs for them.We do not do business with individual consumers. Liquidity and Capital Resources As of August 31, 2012, we had assets of $71,621 including current assets of $71,621. During the period from inception to August 31, 2012, we also received additional income from sales of approximately $71,336.This represents cash received in the 12 months of operation ending August 31, 2012.Sales increased from $6,450 for the fiscal year ended August 31, 2011, to $64,886 for the 12 months period ended August 31, 2012.We have no long term debt and no accounts payable.Our shareholder, Hallmark Venture Group, Inc., is owed $106,764 and accrued payroll for employees during the organization period totals $50,259.The amount owed Hallmark Venture Group, Inc. are funds advanced to pay our on going expenses.Hallmark Venture Group, Inc. is prepared to advance us additional funds as needed.There is no firm payback date.It is to be repaid when we have funds available.We believe our ability to achieve commercial success and continued growth will be dependent upon our continued access to capital either through additional sale of our equity or cash generated from operations.We will seek to obtain additional working capital through the sale of our securities.We will attempt to obtain additional capital through bank lines of credit; however, we have no agreements or understandings with third parties at this time.During the organization of the Company, the Company sold 7,084,500 shares to the organizers for $7,575.The Company then sold 552,000 shares for $0.10 per share to friends and family of the organizers for a total of $62,775.The Company then sold, pursuant to its S-1/A Registration, 271,000 shares for a total of $271,000 which included a subscription receivable of $28,700. The subscription receivable was paid in cash in January, 2013. Rescission Offer The Company has a contingent liability associated with the rescission offer (as noted below) made to investors due to the sale of unregistered stock.The liability is equal to the number of shares of common stock sold of 541,000 times the selling price of $0.10 per share which equals $54,100.As of November 30, 2012, and August 31, 2012, the estimated dollar value of the contingent liability is $54,100. During the period from November 29, 2011 until June 1, 2012, the Company sold 541,000 shares to various individuals for a total cash consideration of $54,100.The funds were used for operating capital of the Company including rent and payroll. These sales of our shares sold after the filing date of our S-1 Registration (November 29, 2011) may not be covered by a valid private placement exemption from the registration requirements due to possible integration with the public offering.To be certain of our position we have elected to offer rescission for all private sales made after November 29, 2011.Our rescission offer coverstwenty-five shareholders (25) for a total of 541,000 shares originally sold for $54,100.The total impact of the correction of this error is a decrease in additional paid in capital of $54,100 and an increase in contingent liability of $54,100, as a non-cash transaction, with no impact to net income.As a result, the Company’s total liabilities have increased and total equity has decreased by $54,100 as of August 31, 2012. Results of Operations Sales during the fiscal year ended August 31, 2012 were $64,886. Our cost of goods sold was $103,256 which consisted primarily of repair personnel salaries.Our general and administrative expenses were $278,611 reflecting organizational cost and professional services for auditing and filings with the SEC. We had a loss for operations of $381,867 and a net loss for the fiscal year of $323,557.Beginning in March 2012 our shipping costs started increasing rapidly. By May 2012 the costs had increased so much that we elected to discontinue shipping the TV sets to our repair center. We developed a working arrangement with TV repair service personnel to repair our warranty claims in major population areas. This proved very hard to manage on a timely basis. We gradually lost nearly all of our warranty customers.Effective in January 2013 Service Team Inc., entered into an Agreement with Service Power Inc. to provide local service personnel in morethan 20,000 locations in the United States and Canada. Service Power Inc. is a Great Britain based company that has a worldwide network of electrical appliance repair persons. Our major customer Warrentech, a division of Am Trust Financial Services Inc. has started sending us warranty repair jobs. We are currently receiving the claims in California and Arizona. As we perform in these areas Warrentech will add additional states to our area. We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition or results of operations. TABLE OF CONTENTS Page Financial Statements Report of Independent Registered Public Accounting Firm F-2 Balance Sheetsas of August 31, 2012 (Restated) and2011 F-3 Statements of Operations for the year ended August 31, 2012,and the period from June 6, 2011 (Inception) to August 31, 2011 and 2012 F-4 Statements of Shareholders’ Deficitfrom June 6, 2011 (Inception) to August 31,2012 (Restated) F-5 Statements of Cash Flows for the year ended August 31, 2012 (restated) and the period from June 6, 2011 (Inception)to August 31, 2011 and 2012 (Restated) F-6 Notes to Financial Statements F-7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Service Team Inc. (A Development Stage Company) We have audited the accompanying balance sheets of Service Team Inc. (a development stage company) as of August 31, 2012 and 2011,and the related statements of operations, changes in shareholders' deficit, and cash flows for the year ended August 31, 2012 and the periods from June 6, 2011 (Inception) through August 31, 2012 and 2011. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position ofService Team Inc. as of August 31, 2012 and 2011, and the results of its operations, changes in shareholders' deficit and cash flows for theperiod described above in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered recurring losses from operations, which raises substantial doubt about its ability to continue as a going concern. Management's plans regarding those matters also are described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. As discussed in Note 7 to the financial statements, the 2012 financial statements have been restated to correct an error in the financial statements. /s/ M&K CPAS, PLLC www.mkacpas.com Houston, Texas November 11, 2012, except for Notes 2, 3 and 7, as to which the date is January 25, 2013 SERVICE TEAM INC (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS AS OF AUGUST 31, 2, 2012 (RESTATED) August 31, (Restated) ASSETS Cash - Accounts receivable - Total Current Assets Deposits - Prepaid expenses - Total Non-Current Assets - TOTAL ASSETS LIABILITIES & SHAREHOLDERS' (DEFICIT) Accounts payable - Due Hallmark Venture Group Inc * Contingent Liability - Accrued Payroll TOTAL LIABILITIES Common stock, $.001 par value, 74,000,000 authorized, 7,707,500 and 6,000,000 issued and outstanding as of August 31, 2012 and 2011, respectively. Additional paid in capital Subscriptions receivable ) - (Deficit) accumulated during development stage ) ) TOTAL SHAREHOLDERS' (DEFICIT) ) ) TOTAL LIABILITIES AND SHAREHOLDERS' (DEFICIT) * Related Party The accompanying notes are an integral part of these financial statements. SERVICE TEAM INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE FISCAL YEAR ENDING AUGUST 31, 2012 AND FOR THE PERIODS FROM JUNE 6, 2011 (INCEPTION) TO AUGUST 31, 2 For the fiscal year ended August 31, Inception to August 31, Inception to August 31, REVENUES Sales $ $ $ OPERATING EXPENSES Cost of sales General & administrative expenses Total Operating Expenses LOSS FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSE) Interest expense ) - ) Total Other Income (Expense) ) - ) NET INCOME (Loss) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and fully diluted Net (loss) per share - basic and fully diluted $ ) $ ) The accompanying notes are an integral part of these financial statements. SERVICE TEAM INC. (A DEVELOPMENT STAGE COMPANY) Statement of Shareholders'Deficit June 6, 2011 (Inception) to August 31, 2012 (Restated) Additional Paid In Capital Subscriptions Receivable Deficit Accumulated During Development Stage Common Stock Shares Amount Total June 6, 2011 (Inception) Founders' Shares $ $
